     Case 2:18-cv-00735-UA-MRM Document 1 Filed 11/02/18 Page 1 of 7 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                                            CASE NO.:


ALLEN MOODY,

         Plaintiff,

v.

FREELAND MOORE, INC. d/b/a HARBOR NISSAN, a Florida corporation,
And CHRISTOPHER G. FREELAND, an individual

         Defendants.

__________________________________________________/

                                           COMPLAINT

         Plaintiff, ALLEN MOODY (hereinafter, “MOODY” or Plaintiff), by and through his

undersigned attorney, hereby files this Complaint against FREELAND MOORE, INC. d/b/a

HARBOR         NISSAN     (“HARBOR       NISSAN”)      and   CHRISTOPHER          G.   FREELAND

(“FREELAND”) and says:

                                  JURISDICTION AND VENUE

         1.      This action is brought against the Defendants pursuant to 29 U.S.C. § 201, et seq.

(hereinafter the “Fair Labor Standards Act”, the “FLSA” or the “Act”), Florida Statute § 448.110

(the Florida Minimum Wage Act, hereinafter the “FMWA”).

         2.      This Court has jurisdiction of the claims asserted in this complaint pursuant to 29

U.S.C. § 216(b), 28 U.S.C. § 1331, and 28 U.S.C. § 1367.

         3.      Venue is proper in the Middle District of Florida because Plaintiff was employed

by Defendants in this District; because Defendants, at all material times, conducted and continue

to conduct business in the Middle District of Florida; because the acts that give rise to Plaintiff’s

                                                  1
  Case 2:18-cv-00735-UA-MRM Document 1 Filed 11/02/18 Page 2 of 7 PageID 2



claims occurred within the Middle District of Florida; pursuant to 28 U.S.C. §§ 1391(b) and (c);

and because Defendants are subject to personal jurisdiction herein.

       4.       All conditions precedent to this action have been performed or waived.

       5.       Plaintiff sent a letter of demand to Defendants on August 22, 2018 which put

Defendants on notice of his intent to initiate the instant action (“Demand,” attached hereto as

“Exhibit A”), pursuant to Fla. Stat. §448.08(6)(a).

                                             PARTIES

       6.       Plaintiff is a citizen and resident of the Middle District of Florida, over the age of

eighteen years and otherwise sui juris. During all times relevant to this Complaint, Plaintiff was

employed by Defendants as a Sales Associate. Plaintiff was therefore an employee as defined by

29 U.S.C. § 203(e) and was regularly engaged in commerce.

       7.       Defendant HARBOR NISSAN is a Florida corporation organized and existing

under and by virtue of the laws of Florida and registered to do business within Florida, with its

principal place of business in Charlotte County, Florida. Defendant HARBOR NISSAN has, at

all times material hereto, conducted substantial and continuous business within the Middle

District of Florida, and is subject to the laws of the United States and the State of Florida.

       8.       Defendant FREELAND owned and operated HARBOR NISSAN at all times

material hereto and, upon information and belief, is a resident of Charlotte County, Florida. The

Florida Department of State Division of Corporations lists FREELAND as President of

HARBOR NISSAN.

       9.       Defendant FREELAND had operational control of significant aspects of

HARBOR NISSAN’s day to day functions, including employment practices and compensation

of employees.


                                                  2
  Case 2:18-cv-00735-UA-MRM Document 1 Filed 11/02/18 Page 3 of 7 PageID 3



       10.     Defendant FREELAND also had the power to hire and fire employees of

HARBOR NISSAN, set their wages, retain time and/or wage records, and otherwise control the

terms of the employment. Defendant FREELAND also had the power to stop any illegal pay

practices that harmed Plaintiff.

       11.     Defendant FREELAND acted and acts directly in the interests of HARBOR

NISSAN in relation to its employees and, thus, Defendant FREELAND was and is an employer

within the meaning of Section 3(d) of the FLSA.

       12.     At all times relevant hereto, Defendants were covered employers under the FLSA

29 U.S.C. §§ 203(d) and (s)(1) in that they had employees engaged in commerce or in the

production of goods for commerce or had employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person.

       13.     At all times material to this Complaint, Defendants have had two (2) or more

employees who have regularly sold, handled, or otherwise worked on goods and/or materials that

have been moved in or produced for commerce and therefore has employees subject to the

provisions of the FLSA, 29 U.S.C. § 207.

       14.     Defendant HARBOR NISSAN, upon knowledge and belief, has gross revenue

which exceeds $500,000 for each of the past three (3) years and utilizes goods in the flow of

commerce across state lines.

       15.     Plaintiff was an employee covered by the FLSA in that he was employed by

Defendants as a Sales Associate. He is therefore an “employee” under 29 U.S.C. § 203(e).

                                   GENERAL ALLEGATIONS

       16.     Plaintiff started working for Defendants on April 9, 2018 and separated from

employment effective on June 1, 2018.



                                              3
  Case 2:18-cv-00735-UA-MRM Document 1 Filed 11/02/18 Page 4 of 7 PageID 4



        17.      Plaintiff was to be paid by commissions and bonuses.

        18.      Plaintiff worked for approximately fifty (50) hours per week during the course of

his employment with Defendants.

        19.      Plaintiff was promised a draw of $500.00 each week, which would later be

subtracted from commissions.

        20.      During the course of Plaintiff’s employment, he did not receive draw for one

specific week.

        21.      For the pay period from April 30, 2018 through May 13, 2018, $500.00 was

deducted from Plaintiff’s pay and was disguised as an Advance on Bonus for May 2018.

        22.      Plaintiff did not receive bonuses as promised.

        23.      For multiple two-week pay periods, Defendants paid Plaintiff less than minimum

wage, in violation of minimum wage laws.

        24.      Plaintiff is entitled to damages as set forth above; and is further entitled to his

reasonable attorney’s fees pursuant to Florida Statute §448.08 as the damages asserted are wages

due Plaintiff.

                       COUNT I: VIOLATION OF FLSA / OVERTIME
                            (AGAINST ALL DEFENDANTS)

        25. Plaintiff re-alleges and re-avers paragraphs 1–24, as fully set forth herein.

        26. Plaintiff is an employee as defined by the FLSA because the Defendants controlled

when MOODY worked, all cash flow, the amount charged to each client, the customer

distribution, the way MOODY performed his services, and virtually every other aspect of the

business.

        27. During the course of Plaintiff’s employment with Defendants, Plaintiff worked for

approximately fifty (50) hours per week.

                                                  4
  Case 2:18-cv-00735-UA-MRM Document 1 Filed 11/02/18 Page 5 of 7 PageID 5



       28. Defendants paid Plaintiff straight time but never overtime. Pursuant to Section 7 of

the Act [29 U.S.C. §207] Plaintiff should have been compensated at a rate of one half times his

regular rate of pay for every hour over forty which he worked in any given workweek.

Defendants’ failure to pay Plaintiff overtime over the course of his employment is a willful

violation.

       29. Defendants’ failure to provide required compensation for all hours worked by

Plaintiff is a willful violation within the meaning of the FLSA (29 U.S.C. §255(a)).

       30. Defendants’ repeated and intentional failures to provide required compensation for all

hours worked by Plaintiff was not made in good faith within the meaning of the FLSA (29

U.S.C. §260).

       31. As a result of the Defendants’ violations of the FLSA, Plaintiff MOODY has incurred

economic harm and loss.

       WHEREFORE, for workweeks within three (3) years of the filing of this Complaint,

Plaintiff requests judgment for:

             a. Actual damages in the amount shown to be due for unpaid overtime wage

                compensation for hours worked in excess of forty (40) weekly;

             b. Interest on the amount found due;

             c. Liquidated damages pursuant to 29 U.S.C. § 260;

             d. Costs associated with this action together with reasonable attorney’s fees incurred

                in this action pursuant to 29 U.S.C. §216(b); and

             e. Such other relief as the Court deems just and proper.

                   COUNT II: VIOLATION OF FMWA / UNPAID WAGES
                             (AGAINST ALL DEFENDANTS)

       32.      Plaintiff re-alleges and re-avers paragraphs 1-24 as fully set forth herein.


                                                  5
  Case 2:18-cv-00735-UA-MRM Document 1 Filed 11/02/18 Page 6 of 7 PageID 6



       33.     On August 22, 2018, Plaintiff sent a Demand to Defendants for his unpaid wages,

pursuant to Fla. Stat. §448.110 (6) (a).

       34.     Plaintiff was to be paid a draw of $500.00 each week, which would later be

subtracted from commissions.

       35.     Defendants promised to pay Plaintiff general bonuses predicated upon vehicles

sold and a sign-on bonus.

       36.     Defendants improperly withheld draws from Plaintiff on two occasions.

       37.     Defendants did not pay Plaintiff any bonuses as promised.

       38.     As a result of Defendant’s willful violation of FMWA, Plaintiff reasonably

estimates that he is owed $3,900.00 as a base amount.

       WHEREFORE, Plaintiff requests judgment for:

               a. Unpaid wages in the amount to be determined by the Court, less any amount

                   shown as actually paid;

               b. Liquidated damages pursuant to Fla. Stat. §448.110(6)(c)(1);

               c. Plaintiff’s cost of suit herein together with reasonable attorney’s fees incurred

                   in this action; and

               d. Such other relief as the Court deems just and proper.

                 COUNT III: VIOLATION OF FMWA / MINIMUM WAGE

       39. Plaintiff re-alleges and re-avers paragraphs 1-24 as fully set forth herein.

       40. On August 22, 2018, Plaintiff sent a Demand to Defendants for his unpaid wages,

pursuant to Fla. Stat. §448.110 (6) (a).

       41. During the course of Plaintiff’s employment with Defendants, Plaintiff worked for

approximately fifty (50) hours per week.



                                                 6
  Case 2:18-cv-00735-UA-MRM Document 1 Filed 11/02/18 Page 7 of 7 PageID 7



       42. Plaintiff was paid less than minimum wage as Defendants improperly withheld draws

from Plaintiff on multiple occasions and failed to pay him bonuses as promised.

       43. For the pay period from April 30, 2018 through May 13, Plaintiff’s gross pay was

only $500.00 for roughly 100 hours worked.

       44. As a result of Defendant’s willful violation of FMWA, Plaintiff has suffered

damages, including wages, liquidated damages, and costs and fees associated with this action.

       WHEREFORE, Plaintiff requests judgment for:

               a. Unpaid minimum wages in the amount to be determined by the Court, less any

                   amount shown as actually paid;

               b. Liquidated damages pursuant to Fla. Stat. §448.110(6)(c)(1);

               c. Plaintiff’s cost of suit herein together with reasonable attorney’s fees incurred

                   in this action; and

               d. Such other relief as the Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff, ALLEN MOODY, hereby demands a trial by jury on all issues and counts so

triable contained herein.

Dated: November 2, 2018.

                                               LAW OFFICES OF CHARLES EISS, P.L.
                                               Attorneys for Plaintiff
                                               7951 SW 6th Street, Suite 308
                                               Plantation, Florida 33324
                                               (954) 914-7890 (Telephone)
                                               (855) 423-5298 (Facsimile)

                                         By:   /s/ Charles Eiss
                                               CHARLES M. EISS, Esq.
                                               Fla. Bar #612073
                                               Chuck@icelawfirm.com



                                                 7
